MEMORANDUM OPINION
                                           No. 04-11-00676-CV

                                      CITY OF SAN ANTONIO,
                                             Appellant

                                                    v.

              LMREC REO II, Stafford Mobile Home Park, Inc., and Niranjan S. Patel,
                                        Appellees

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-08373
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:      Phylis J Speedlin, Justice
              Rebecca Simmons, Justice
              Steven C. Hilbig, Justice

Delivered and Filed: February 8, 2012

VACATED AND REMANDED

           The parties have filed a joint motion requesting that we set aside the trial court’s decision

with regard to the merits and remand the case to the trial court for rendition of judgment or

dismissal of the case with prejudice in accordance with the parties’ settlement agreement. See

TEX. R. APP. P. 42.1(a)(2)(B).           The parties further request that the mandate be issued

immediately. See TEX. R. APP. P. 18.1(c).
                                                                                  04-11-00676-CV


       The motion is granted.       The judgment of the trial court is vacated, and the cause

remanded for the entry of a judgment in conformity with the settlement agreement. The clerk of

this court is directed to issue the mandate in this appeal contemporaneously with the issuance of

the court’s opinion and judgment.

                                                PER CURIAM




                                               -2-